Citation Nr: 0635738	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-17 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Richard E. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
February 1962.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which denied service connection for 
a back condition.  

The veteran testified at a June 2006 Travel Board hearing; 
and the hearing transcript has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The veteran has a currently diagnosed back disability.  He 
claims that his pre-existing back disability was aggravated 
during basic training. 

Service medical records show that the veteran was injured in 
a 1958 auto accident prior to service.  An August 1961 
induction examination noted that the veteran had worn a brace 
or back support, and that he broke vertebras in the back 
during a 1958 wreck.  A September 1961 clinical note shows 
that the veteran was found to be physically qualified for 
general military service.  He was seen for back trouble in 
October 1961 and in January 1962.  February 1962 x-rays 
reflect degenerative changes.  

Clinical records noted that the veteran had lower back pain, 
mostly on the left side, since his 1958 accident.  At the 
time of the accident, he was hospitalized for 31 days.  He 
was put in a back brace which he continued to wear for 
approximately a year.  The veteran did not do any work of any 
kind for the year following this.  When the veteran was 
inducted, he was working as a life insurance salesman.  He 
tried to avoid exercising and heavy work, but got through 
basic training.  The veteran reported that he pushed himself 
through without complaining about his back, although the pain 
was always present.  He stated that back pain recurred every 
time he ran or performed heavy lifting.  X-rays revealed 
degenerative changes of the facets of L-3 and L-4.  The 
veteran was diagnosed with arthritis due to direct trauma to 
the lumbar spine, due to injury in a 1958 auto accident.  It 
was recommended that the veteran be separated due to a 
condition that existed prior to service, which had not been 
permanently aggravated by active duty.

The veteran was discharged in February 1962 due to arthritis 
of the lumbar spine.  February 1962 Medical Board proceedings 
determined that the disability existed prior to entry, and 
that arthritis was not aggravated by active duty.  The 
veteran was found physically unfit for military service.  

In an August 2002 letter, Dr. J.R.R., the veteran's private 
physician, stated that basic training could have aggravated 
the veteran's back condition.  This opinion, however, appears 
to be based solely on a reported history as provided by the 
veteran.  A VA medical opinion, apparently made in May 2003, 
indicates that the veteran's back disability pre-existed 
service and was not permanently aggravated by active duty.  
This physician providing the opinion did not indicate that he 
reviewed the claims file, and although current diagnoses were 
noted, there was no clear rationale provided for the opinion.  

The Board finds that a VA examination of the spine, to 
include a review of the claims file, is necessary to 
determine if veteran's back disability was aggravated during 
active service, and to resolve the conflicting medical 
opinions of record.  The examiner should identify any current 
back disabilities, determine if they worsened during service, 
and if so, whether the increase in severity represented the 
natural progression of the disability rather than permanent 
aggravation in service.  The examiner should also identify 
the likely onset of the veteran's arthritis of the lumbar 
spine noted in service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination of the spine to determine if 
any current back disability was 
aggravated in service.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should review the claims folder, 
to include service medical records, and 
should state whether the veteran's back 
disability worsened during service, and 
if so, whether it is as likely as not 
that the increase in severity represented 
aggravation in service rather than a 
natural progression of the disability.  
The examiner should include pertinent 
findings from the record, and rationale 
for all opinions expressed, making sure 
to address findings in the veteran's 
service medical records.

The RO should review the supplemental 
medical opinion to ensure that it is in 
complete compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at once. 

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

 
